DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-5, and 7-8 are pending. Claims 3-4 and 8 have been withdrawn. Claim 1has been amended. The rejections under 35 USC 112 are withdrawn in view of the amendment. The prior art rejections are maintained and revised in view of the amendment and new claims. The prior art rejections have been withdrawn in favor of new rejections in view of the amendment.
Claim Objections
Claim 1 objected to because of the following informalities:  “the center area of the” is both underlined and has strikethrough. This language appears to have been intended for deletion. Future iterations of this claim should leave this language deleted and not included.
In the fourth line of step f, “contacts” should be “in direct contact with the at least one area of a non-optical back surface of the male mold”
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimori Gentaro (JP2008049480A) in view of Galas (US 5,593,620).
Regarding claim 1, Gentaro discloses a method for producing a silicone hydrogel contact lenses (process: [0085] silicone hydrogel contact lens: [0082] [0076], Fig. 1), comprising: a) providing a mold (lower mold 1, upper mold 2) including a male mold half (2) having a first molding surface (inner curved surface 211) and a female mold half (1) having a second molding surface (inner curved surface 111, Fig. 1), wherein the male (2) and female (1) mold halves are configured to receive each other such that a mold cavity (3) is formed between the first and second molding surfaces when the mold is closed ([0085], Fig. 1); 
b) dispensing an amount of a silicone hydrogel lens-forming material ([0085] [0076]) into the female mold half (1) ([0085], Fig. 1); 
c) mating the male and female mold halves to close the mold ([0085], Fig. 1); 
d) curing the silicone hydrogel lens-forming material located in the mold cavity, thereby forming a molded silicone hydrogel contact lens ([0085] [0076], Fig. 1); e) separating the mold into the male and female mold halves, with the silicone hydrogel contact lens adhered on the male mold half (embodiments wherein the lens is attached to the male upper mold 2, [0086]); f) bringing a shaped ultrasonic horn in direct contact with at least one area of a non-optical back surface of the male mold half having the molded silicone hydrogel contact lens adhered thereon, wherein the shaped ultrasonic horn is a flat ultrasonic horn, wherein a flat surface of the flat ultrasonic horn contacts is sized to be approximately of an outer diameter of the male mold half ([0080], line 881, “tip shape of the horn is generally flat” in embodiments); 
g) applying an ultrasonic vibrational energy to the at least one area of the non-optical back surface of the male mold half having the molded silicone hydrogel contact lens adhered 
	Gentaro teaches a method substantially as claimed. Gentaro does not disclose where a flat ultrasonic horn is applied when it is applied to the male mold.
	However, in the same field of endeavor of producing contact lenses with ultrasonic welding and using an ultrasonic horn to detach the lens, Galas teaches wherein a flat surface of the flat ultrasonic horn contacts is sized to be approximately of an outer diameter of the male mold half and is seated on an extended flat edge around an outer concave surface of the male mold (col. 5 ll. 37-41, Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gentaro to apply the flat ultrasonic horn to an extended flat edge around an outer concave surface of the male mold as in Galas because, while Gentaro teaches embodiments with a flat ultrasonic horn (line 881 of [0080], Gentaro is silent as to how to apply the ultrasonic horn and col. 5, ll. 37-41 of 
Regarding claim 5, Gentaro as modified teaches wherein applying an ultrasonic vibrational energy is operated with a generator frequency between 15 kHz to 70 kHz (16kHz-40kHz, [0081] of Gentaro).  
	Regarding claim 7, Gentaro as modified teaches wherein the female mold half or the male mold half having the molded silicone hydrogel contact lens adhered thereon is not immersed in aqueous media ([0084] of Gentaro).  
Response to Arguments
 Applicant’s arguments, filed June 22, 2021 and July 20, 2021, with respect to the rejection(s) of claim(s) 1, 5, and 7 under 35 USC 102 over Gentaro have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Galas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galas (US 5,759,318) teaches subject matter similar to Galas (US 5,593,620), cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                         

/MARC C HOWELL/             Primary Examiner, Art Unit 1774